SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 11, 2010 (May 10, 2010) BIOMIMETIC THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 000-51934 62-1786244 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 389 Nichol Mill Lane, Franklin, Tennessee 37067 (Address of principal executive offices) (615) 844-1280 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ‪[ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ‪[ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ‪[ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ‪[ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On May 10, 2010, BioMimetic Therapeutics, Inc. issued a press release that announced its financial results as of, and for, the three months ended March 31, 2010. A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01. Financial Statements and Exhibits (d) Exhibits 99.1 Press Release dated May 10, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BIOMIMETIC THERAPEUTICS, INC. By: /s/ Earl Douglas Name: Earl Douglas Title: General Counsel Date: May 11
